FILED

an 1 3 ama
IN THE UNITED sTATEs DISTRICT CoURT W_USD-smacnr;u"
FoR THE DISTRICT oF MoNTANA 013"*‘=;,§1.‘§§§““‘
leLINGs oivisIoN
uNlTED sTATEs oF AMERJCA,
CR 14-03_BLG-SPW
Plaintifi`,
vS. oRDER
MICHAELA ANN sCHULTz,
Dei"endant.

 

 

Upon the Defendant’s Motion for Early Termination of Supervision (Doc.
65), pursuant to 18 U.S.C. § 3583(e)(l) and Fed. R. Crim. P. 32.1(0)(2), and good
cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Michaela Ann Schultz supervision is terminated as of the date of this Order.

The Clerl< shall notify the U.S. Probation Oft`lce of the making of this Order.

DATED this 465 'day ofNovember 201 s.

’ sUsAN P. WATTERS
United States Distl'ict Judge

